UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2011 NIKE, Inc. (Exact name of registrant as specified in charter) OREGON 1-10635 93-0584541 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) ONE BOWERMAN DRIVE BEAVERTON, OR 97005-6453 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (503)671-6453 NO CHANGE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 - Submission of Matters to a vote of Security Holders TheNIKE, Inc. annual meeting of shareholders was held on Monday, September 19, 2011, in Beaverton, Oregon. The following matters were submitted to a vote of the shareholders, the results of which are as follows: Proposal 1 - Election of Directors: Directors Elected by Holders of Class A Common Stock: Class A Nominees for Director For Withheld Broker Non-Votes Elizabeth J. Comstock 0 John G. Connors 0 0 Timothy D. Cook 0 Douglas G. Houser 0 0 Philip H. Knight 0 0 Mark G. Parker 0 0 Johnathan A. Rodgers 0 Orin C. Smith 0 John R. Thompson, Jr. 0 0 Directors Elected by Holders of Class B Common Stock: Class B Nominees for Director For Withheld Broker Non-Votes Alan B. Graf, Jr. John C. Lechleiter Phyllis M. Wise Proposal 2 - Advisory Vote on Executive Compensation: Class A and Class B Common Stock Voting Together: For Against Abstain Broker Non-Votes Proposal 3 - Frequency of Future Advisory Votes on Executive Compensation: Class A and Class B Common Stock Voting Together: 1 year 2 Years 3 Years Abstain Broker Non-Votes Proposal 4 - Ratify the Appointment of PricewaterhouseCoopers LLP as the Company's Independent Registered Public Accounting Firm for Fiscal Year 2012: Class A and Class B Common Stock Voting Together: For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NIKE, Inc. (Registrant) Date: September 23, 2011 By: /s/ Donald W. Blair Donald W. Blair Chief Financial Officer
